NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
DOMINION RESOURCES, INC.,
DOMINION NUCLEAR CONNECTICUT, INC.,
and VIRGINIA ELECTRIC AND POVVER
COMPANY,
Plain.tiffs~Appellees,
V.
UNITED STATES,
Defenclant-Appellan,t.
2009-5031, -5032
Appea1s from the United StateS C0urt of Federal
C1aiIns in case n0s. 04-CV-083 and 04-CV-084, Seni0r
Judge Eric G. Bruggink.
ON MOTION
ORDER
The United States moves for 21 15-day extension of
ti111e, until September 14, 2{}10, to file its reply brief,
Up0n consideration there0f,
I'1‘ ls 0RDERED THAT:

DOMINION RESOURCES V. US 2
The motion is granted
FOR THE COURT
ms 2 1 mm /s/ J an H0rba1§;
Date Jan H0rba1y
C1erk
ccc Arn0ld Brad1ey Fagg, Esq. lL$- _ .  |'0R
Lisa L. D0nahue, Esq. tm }'mRC""T
521 AUG 27 wo
.|AN HORBALY
CLERK